                      Case 1:50-cr-01111 Document 1 Filed 02/15/19 Page 1 of 1




Customer Service Hours:    onday - riday 7am - 9pm CST, Saturday 8am - 5pm CST

Toll Free : 1-800-424-2854
Email:      johnstonmurphy@johnstonmurphy.com


Thank you for shopping with Johnston & Murphy. While shopping with us, you can feel comfortable that
exchanges and returns are hassle-free. If your merchandise doesn't fit or isn't what you expected, we will gladly
exchange or refund any unworn merchandise within 90 days of purchase with the receipt. We will even cover
the shipping charges to return the merchandise to our fulfillment center and to ship your new items.

Instructions on processing a Return or an Exchange
1. Please fill out the Return Form and include it with your items. Please include your name, e-mail address and
daytime phone number so we can contact you if necessary. To ensure proper credit to your credit card please
include the number and expiration date in the space provided.
2. Package your return with a copy of the receipt and use the prepaid return label that was included with your
order. If you do not have a label, you can print one at www.johnstonmurphy.com/returns. There is no cost
to use the Return Label.
3. Drop the package off at a convenient pick-up location. The package will be promptly delivered back to us,
at no cost to you.
4. Your return or exchange will be processed within 7 to 10 business days. If you would like an exchange, we
happily cover the shipping cost of your replacement item back to you.

If you have any questions or concerns please contact Johnston & Murphy at:
Phone     1-800-424-2854                                Email       johnstonmurphy@johnstonmurphy.com

Hours     Monday - Friday 7am - 9pm CST
          Saturday 8am - 5pm CST
